DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” coupled with functional language without reciting sufficient structure to perform the recited function, and so are being interpreted under 35 U.S.C. 112(f).  Such claim limitation(s) is/are: “a means for housing livestock” in claim 237.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.

Claims 120, 124, 199, 201-203, 211-213, 217, 221, 225, 228, 229, 235, and 236 are rejected under 35 U.S.C. 103 as being unpatentable over Magee (US 2010/0186319 A1) in view of Correa (US 2012/0055414 A1) and Wenger (US 3,556,055 A).
Regarding claim 120, Magee discloses an agricultural structure (abstract, regarding an improved entranceway to an enclosure for people and/or vehicles) defining an enclosure configured to house livestock and/or agricultural commodity (the intent to use the structure as an agricultural structure for housing livestock or agricultural commodity as recited in the preamble is not limiting because the body of the claim “fully and intrinsically sets forth all of the limitations of the claimed invention”, see MPEP §2111.02(II)), the agricultural structure comprising: 
a floor (inclined pathway 24; fig. 1) comprising a non-zero slope (as shown in fig. 1); 
a substantially flat roof (top wall portion 20; fig. 1), wherein a majority of the substantially flat roof is substantially parallel to the floor (as shown in fig. 1); 
a first side (second opening 26; fig. 1) comprising a first sidewall (the side wall formed by second opening 26, best shown in figs. 1d and 1e) configured to support a portion of the substantially flat roof (as shown in fig. 1), the first sidewall extending between a first and second end of the structure (sidewall of second opening 26 extends between the opposing 
a second side (first opening 14; fig. 1) comprising a second sidewall (exterior wall 22; fig. 1) configured to support a portion of the substantially flat roof (as shown in fig. 1), the second sidewall extending between a first and second end of the structure (exterior wall 22 extends between the opposing first and second ends formed by side wall portions 18, as shown in fig. 1e); 
wherein the floor (inclined pathway 24) is configured to accommodate livestock and/or agricultural commodity (inclined pathway 24 is configured to provide a ramp for vehicles, such that it is inherently capable of accommodating the size and weight of moving livestock or vehicles carrying commodity, as shown in fig. 1); and
wherein the substantially flat roof (top wall portion 20) is sloped toward the first side or sloped toward the second side to cause precipitation to drain from the substantially flat roof (as shown in fig. 1).
Magee does not appear to specifically disclose the non-zero slope that is less than or equal to 2.5 degrees relative to horizontal; one or more supporting structures configured to support the roof, the one or more supporting structures being disposed along the floor between: the first sidewall and the second sidewall; and the first end and the second end.
However, Correa is in the field of animal grow out facilities (abstract) and teaches the floor of a structure (floor assembly 316; fig. 13) comprising a non-zero slope that is 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the structure of Magee such that the floor of the structure comprises a non-zero slope that is less than or equal to 2.5 degrees relative to horizontal as taught by Correa in order to ensure that the floor can be easily cleaned and drained while still providing a relatively flat traversal area for vehicles (see Correa, paras. [0134-0136]).
Furthermore, Wenger is in the field of animal buildings (abstract) and teaches one or more supporting structures (columns 69; fig. 2) configured to support the roof (roof 30; fig. 1), the one or more supporting structures (columns 69) being disposed along the floor between: the first sidewall and the second sidewall (easterly side 62, westerly side 63; fig. 1); and the first end and the second end (north wall 61, south side 65; as best shown in fig. 8).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the structure of Magee to include one or more supporting structures configured to support the roof, the one or more supporting structures being disposed along the floor between: the first sidewall and the second sidewall; and the first end and the second end as taught by Wenger in order to properly provide support to the roof of the structure (see Wenger, col. 3, lines 15-25).



Regarding claim 199, Magee discloses a livestock structure (abstract, regarding an improved entranceway to an enclosure for people and/or vehicles; the intent to use the structure for livestock does not structurally distinguish the structure from the prior art, see MPEP §2111.02) comprising: 
a floor (inclined pathway 24; fig. 1) comprising a non-zero slope (as shown in fig. 1), wherein the floor is configured to support livestock (inclined pathway 24 is configured to provide a ramp for vehicles, such that it is inherently capable of accommodating the size and weight of moving livestock, as shown in fig. 1); 
a roof (top wall portion 20; fig. 1), wherein a majority of the roof is substantially parallel to the floor (as shown in fig. 1); 
a first side comprising a first sidewall (sidewall portion 18; fig. 1e) configured to support a portion of the substantially flat roof (as shown in fig. 1), the first sidewall extending between a first and second end of the structure (sidewall portion 18 extends between the end walls formed by the second opening 26 and the first opening 14, as shown in fig. 1e); and 
a second side comprising a second sidewall (opposing sidewall portion 18) configured to support a portion of the substantially flat roof (as shown in fig. 1), the second sidewall extending between a first and second end of 
wherein the floor (inclined pathway 24) is configured to accommodate livestock (inclined pathway 24 is configured to provide a ramp for vehicles, such that it is inherently capable of accommodating the size and weight of livestock, as shown in fig. 1); and
an air ventilation system (blowers 44, venting unit 18; figs. 1 and 1b);
wherein the roof (top wall portion 20) is sloped toward the first end or toward the second end to cause precipitation to drain from the substantially flat roof (as shown in fig. 1).
Magee does not appear to specifically disclose the non-zero slope that is less than or equal to 2.5 degrees relative to horizontal; one or more supporting structures configured to support the roof; wherein an area of the floor is at least 10,000 square feet; and wherein the one or more supporting structures are disposed along the floor between: the first sidewall and the second sidewall; and the first end and the second end.
However, Correa teaches the floor of a structure (floor assembly 316; fig. 13) comprising a non-zero slope that is less than or equal to 2.5 degrees relative to horizontal (para. [0135], regarding the slope of each side of the floor 316 is preferably between about 1° to about 5°, and more preferably about 2°; fig. 13); wherein an area of the floor is at least 10,000 square feet (para. [0006], regarding the magnitude of the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the structure of Magee such that the floor of the structure comprises a non-zero slope that is less than or equal to 2.5 degrees relative to horizontal; wherein an area of the floor is at least 10,000 square feet as taught by Correa in order to ensure that the floor can be easily cleaned and drained while still providing a relatively flat traversal area for vehicles (see Correa, paras. [0134-0136]).
Furthermore, Wenger teaches one or more supporting structures (columns 69; fig. 2) configured to support the roof (roof 30; fig. 1), wherein the one or more supporting structures (columns 69) are disposed along the floor between: the first sidewall and the second sidewall (easterly side 62, westerly side 63; fig. 1); and the first end and the second end (north wall 61, south side 65; as best shown in fig. 8).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the structure of Magee to include one or more supporting structures configured to support the roof, the one or more supporting structures being disposed along the floor between: the first sidewall and the second sidewall; and the first end and the second end as taught by Wenger in order to properly provide support to the roof of the structure (see Wenger, col. 3, lines 15-25).

Regarding claim 201, Magee as modified discloses the invention in claim 199, and further discloses wherein the air ventilation system (blowers 44, venting unit 48) includes a plurality of fans (as shown in figs. 1 and 1b) positioned such that, if the 

Regarding claim 202, Magee as modified discloses the invention in claim 201, and further discloses wherein the roof (top wall portion 20) comprises an opening (the opening provided by venting unit 48) configured such that air can enter or exit the structure through the roof and be removed moved from the structure by the plurality of fans (para. [0042], regarding there may be provided at least one venting unit 48 to remove fumes from inside the cavity 34 and/or to draw in fresh air thereto; note that the fan of the venting unit 48 and the blowers work in tandem to circulate air and remove fumes from the cavity 34; fig. 1b).

Regarding claim 203, Magee as modified discloses the invention in claim 202, and further discloses wherein the air ventilation system includes a protective covering coupled to the roof (the protective cover provided by the venting unit 48) and configured to discourage fluid from entering the structure through the opening while permitting air to enter the structure through the opening (as shown in fig. 1b, venting unit 48 suctions air vertically through the top wall portion 20 but discharges air horizontally via the built-in fan, thereby preventing fluid encroachment into the cavity 34).



Regarding claim 212, Magee as modified discloses the invention in claim 211, and further discloses wherein: a first portion of the floor at the second end of the livestock structure has a higher elevation than a second portion of the floor at the first end of the livestock structure (the inclined pathway 24 at the end formed by first openings 14 is higher than the inclined pathway 24 at the end formed by the second opening 26, as shown in fig. 1e); and the first portion of the floor and the second portion of the floor are substantially level with a ground surface (para. [0038], regarding the inclined pathway 24 may include a prepared or unprepared ground surface).

Regarding claim 213, Magee as modified discloses the invention in claim 199, and further discloses wherein the floor is positioned on an inclined ground surface that is substantially parallel to the floor (para. [0038], regarding the inclined pathway 24 may include a prepared or unprepared ground surface).

Regarding claim 217, Magee as modified discloses the invention in claim 120, and further discloses wherein the floor is positioned on a ground comprising the non-zero slope (para. [0038], regarding the inclined pathway 24 may include a prepared or unprepared ground surface).



Regarding claim 225, Magee as modified discloses the invention in claim 199, and further discloses wherein an entirety of the roof (top wall portion 20) is substantially parallel to the floor (as shown in fig. 1).

Regarding claims 228 and 229, Magee as modified discloses the inventions in claims 120 and 199, but does not appear to specifically disclose wherein a length of the first sidewall is greater than or equal to 360 feet, or is at least 356 feet.
However, Correa teaches wherein a length of the first sidewall is greater than or equal to 360 feet, or is at least 356 feet (para. [0006], regarding the magnitude of the industry is evident from the fact that a typical chicken house (approximately 40 to 60 feet×500 to 600 feet) will house from about 20,000 to about 45,000 birds per flock).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the agricultural or livestock structure of Magee such that a length of the first sidewall is greater than or equal to 360 feet, or is at least 356 feet as taught by Correa in order to ensure that the structure is able to house a predetermined number of livestock during operation.

Regarding claim 235, Magee as modified discloses the invention in claim 120, and further discloses wherein: the floor, the flat roof, the first sidewall, and the second sidewall cooperate to define the enclosure (as shown in fig. 1e); and the slope of the floor is between 0.5 and 2.5 degrees (from Correa, para. [0135], regarding the slope of each side of the floor 316 is preferably between about 1° to about 5°, and more preferably about 2°; fig. 13).

Regarding claim 236, Magee as modified discloses the inventions in claim 199, and further discloses wherein the slope of the floor is between 0.5 and 2.5 degrees (from Correa, para. [0135], regarding the slope of each side of the floor 316 is preferably between about 1° to about 5°, and more preferably about 2°; fig. 13).
Magee does not appear to specifically disclose wherein a length of the first sidewall is greater than or equal to 600 feet. 
However, Correa teaches wherein a length of the first sidewall is greater than or equal to 600 feet (para. [0006], regarding the magnitude of the industry is evident from the fact that a typical chicken house (approximately 40 to 60 feet×500 to 600 feet) will house from about 20,000 to about 45,000 birds per flock).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the agricultural or livestock structure of Magee such that a length of the first sidewall is greater than or equal to 600 feet, as taught by Correa in order to ensure that the structure is able to house a predetermined number of livestock during operation. 

Claims 204-206, 218, and 219 are rejected under 35 U.S.C. 103 as being unpatentable over Magee (US 2010/0186319 A1) in view of Correa (US 2012/0055414 A1) and Wenger (US 3,556,055 A), as applied to claims 120, 199, and 202 above, and further in view of Cline (US 3,059,616 A).
Regarding claim 204, Magee as modified discloses the invention in claim 199, but does not appear to specifically disclose wherein the structure is configured to accommodate at least one milking parlor.
However, Cline is in the field of milking parlor structures (col. 1, lines 7-8) and teaches wherein the structure is configured to accommodate at least one milking parlor (col. 2, lines 14-15, regarding a milking parlor).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the livestock structure of Magee such that the structure is configured to accommodate at least one milking parlor as taught by Cline because milking parlors are a well-known and conventional use for structures, and the inclined pathway disclosed by Magee is desirable adjacent to a milking parlor by nature of its efficient draining geometry and improved accessibility.

Regarding claim 205, Magee as modified discloses the invention in claim 202, but does not appear to specifically disclose the invention further comprising a first milking parlor disposed within the structure and positioned such that at least a portion of the first milking parlor 29455309.1-3-is beneath at least a portion of the opening to permit air entering 
However, Cline teaches a first milking parlor disposed within the structure (col. 2, lines 14-15, regarding a milking parlor; as shown in fig. 1) and positioned such that at least a portion of the first milking parlor (as shown in fig. 1) 29455309.1-3-is beneath at least a portion of the opening (the opening of the venting unit 48 of Magee) to permit air entering the structure through the opening to engage one or more livestock in the first milking parlor (air entering through the modified top wall portion 20 of Magee via the venting unit 48 would necessarily engage with livestock in a milking parlor located in the enclosure 12, as depicted in fig. 1b of Magee).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the livestock structure of Magee to include a first milking parlor disposed within the structure as taught by Cline, whereby the first milking parlor is positioned such that at least a portion of the first milking parlor 29455309.1-3-is beneath at least a portion of the opening to permit air entering the structure through the opening to engage one or more livestock in the first milking parlor, because milking parlors are a well-known and conventional use for structures, and livestock need effective ventilation in order to remain healthy.

Regarding claim 206, Magee as modified discloses the invention in claim 199, but does not appear to specifically disclose the invention further comprising a first milking parlor disposed within the structure.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the livestock structure of Magee to include a first milking parlor disposed within the structure as taught by Cline because milking parlors are a well-known and conventional use for structures, and the inclined pathway disclosed by Magee is desirable adjacent to a milking parlor by nature of its efficient draining geometry and improved accessibility.

Regarding claim 218, Magee as modified discloses the invention in claim 120, but does not appear to specifically disclose the invention further comprising a plurality of housing pens beneath the substantially flat roof, each of which is configured to accommodate one or more head of livestock.
However, Cline teaches a plurality of housing pens (zigzag rails 20, 21; fig. 1) beneath the substantially flat roof (as shown in fig. 1), each of which is configured to accommodate one or more head of livestock (as shown in fig. 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the structure of Magee to include a plurality of housing pens beneath the substantially flat roof, each of which is configured to accommodate one or more head of livestock as taught by Cline because livestock housing pens are a well-known and conventional use for structures, and the inclined pathway disclosed by Magee is desirable adjacent to housing pens by nature of its efficient draining geometry and improved accessibility.

Regarding claim 219, Magee as modified discloses the invention in claim 120, but does not appear to specifically disclose the invention further comprising one or more milking stations beneath the substantially flat roof.
However, Cline teaches one or more milking stations beneath the substantially flat roof (the milking parlor section atop the left section 14, as shown in fig. 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the structure of Magee to include one or more milking stations beneath the substantially flat roof as taught by Cline because milking stations are a well-known and conventional use for structures, and the inclined pathway disclosed by Magee is desirable adjacent to a milking parlor by nature of its efficient draining geometry and improved accessibility.

Claims 207-209 are rejected under 35 U.S.C. 103 as being unpatentable over Magee (US 2010/0186319 A1) in view of Correa (US 2012/0055414 A1), Wenger (US 3,556,055 A), and Cline (US 3,059,616 A) as applied to claim 206 above, and further in view of Guo (US 6,779,484 B2).
Regarding claim 207, Magee as modified discloses the invention in claim 206, but does not appear to specifically disclose the invention comprising a basement positioned beneath the floor of the structure and configured to be accessible by at least one vehicle such that milk from livestock in the first milking parlor can pass to the at least one vehicle if livestock are milked in the first milking parlor.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the livestock structure of Magee to include a basement positioned beneath the floor of the structure and configured to be accessible by at least one vehicle such that milk from livestock in the first milking parlor can pass to the at least one vehicle if livestock are milked in the first milking parlor as taught by Guo in order to that the livestock are easily accessible while being milked in a tight configuration (see Guo, col. 5, lines 26-40).

Regarding claim 208, Magee as modified discloses the invention in claim 207, and further discloses wherein the basement (from Guo, operator’s pit 14) is configured to accommodate at least a portion of at least one vehicle (as shown in fig. 2 of Guo).

Regarding claim 209, Magee as modified discloses the invention in claim 207, and further discloses the invention comprising a second milking parlor (from Cline, the milking parlor sections atop the left and right sections 14, 15, as shown in fig. 2 of Cline) .

Claim 210 is rejected under 35 U.S.C. 103 as being unpatentable over Magee (US 2010/0186319 A1) in view of Correa (US 2012/0055414 A1) and Wenger (US 3,556,055 A) as applied to claim 199 above, and further in view of Guo (US 6,779,484 B2).
Regarding claim 210, Magee discloses the invention in claim 199, but does not appear to specifically disclose a commodity basement positioned beneath the floor of the structure, wherein the structure is configured to accommodate at least a portion of at least one vehicle such that, if at least a portion of a vehicle passes into the structure, the vehicle can dispose commodity in the commodity basement from the floor of the structure.
However, Guo teaches a commodity basement (operator’s pit 14) positioned beneath the floor of the structure (as shown in figs. 1 and 2), wherein the structure is configured to accommodate at least a portion of at least one vehicle (wheeled platform 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the livestock structure of Magee to include a commodity basement positioned beneath the floor of the structure, wherein the structure is configured to accommodate at least a portion of at least one vehicle such, if at least a portion of the vehicles passes into the structure, the vehicle can dispose commodity in the commodity basement from the floor of the structure as taught by Guo in order to ensure that the materials can be easily moved between levels (see Guo, col. 5, lines 26-40).
Allowable Subject Matter
Claim 237 is allowed. The prior art does not appear to teach the combined limitations of claim 237, specifically, wherein the floor is configured to accommodate a plurality of housing pens or a means for housing livestock.
Response to Arguments
Applicant's arguments filed on March 30, 2021, have been fully considered but they are not persuasive.
Applicant argues (Remarks, pp. 10-13) that claim 120 is improperly rejected under §103 over Magee in view of Correa and Wenger. First, Applicant argues that the entranceway 10 of Magee is merely a passageway for vehicles to use, and does not 
Applicant further argues that “a POSITA would not modify Magee such that entranceway 10 is ‘configured to house livestock and/or agricultural commodity.’” Examiner disagrees with the premise of the argument, given that Magee has not been modified in any way in order to read on the preamble of claim 120, as detailed hereinabove. Furthermore, MPEP §2111.02(II) is directed to preamble statements reciting purpose or intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 
Applicant further argues that Magee as modified fails to disclose “a floor comprising a non-zero slope that is less than or equal to 2.5 degrees relative to horizontal.” Applicant specifically argues that modification of Magee’s pathway 24 to have a slope of 2.5 degrees or less would result in the entranceway 10 having an unreasonable length. Assuming in arguendo that the entranceway 10 is a minimum of 206 feet in length as calculated by Applicant, Applicant’s assertion that such a modification is undesirable is once again merely conclusory. More specifically, Applicant is conflating being rendered “inoperable for its intended purpose” with undesirability. On the contrary, what may be desirable will necessarily change on a case by case basis. For example, freight trucks tend to perform better on lower grades, and certain trailers would require a low grade to avoid bottoming-out or high-centering at the beginning or end of the pathway 24, respectively. Furthermore, stating that such a modification would require an unnecessarily large plot of land is merely an opinion, and presupposes the thoughts or plans of some imaginary developer or user. On the other hand, Applicant provides no evidence that the modification reaches the high bar of rendering the entranceway 10 inoperable for its intended purposes, given that a long entranceway is 
Applicant argues (Remarks, p. 14) that claim 199 as amended overcomes the previous prior art rejection because the prior art does not suggest “wherein an area of the floor is at least 10,000 square feet.” Specifically, Applicant argues that a POSITA would understand that, as an entranceway 10 is simply a passage to a larger warehouse, it is beneficial to keep such dimensions as small as possible to accommodate loading and unloading. Examiner disagrees, as a singular benefit or disadvantage as contemplated by Applicant is not the sole deciding factor in whether a prior art modification is obvious to a POSITA. Indeed, taking Applicant’s earlier calculations for the ramp at face value, an entranceway that is 206 feet long would only be approximately 50 ft wide in order to equal 10,000 square feet. The configuration shown in Figure 1e of Magee, featuring multiple first openings 14 connected to a single second opening 26, would certainly benefit from having such a width, equal to several single ramps combined side-by-side. Whether or not such a square footage would be practicable or optimal would once again depend on the facts on a case by case basis 
Applicant argues (Remarks, pp. 14-15) that claims 204-206, 218, and 219 are improperly rejected under §103 in further view of Cline. Specifically, Applicant argues that the Office has failed to explain why a person of skill in the art would modify the loading dock of Magee to “include a first milking parlor disposed within the structure” due to the fact that such a modification would prevent deliveries to Magee’s loading dock. Examiner disagrees. Magee teaches an entranceway 14 leading to an enclosure 12. In this case, as it relates to claim 204, the livestock structure of claim 199 is not limited to the named elements recited therein. Instead, due to the use of the transitional phrase “comprising”, the livestock structure can include other elements or structural components. Furthermore, in, e.g., claim 204, the “at least one milking parlor” may be accommodated in any part of the livestock structure, and is logically not limited to the previously recited elements of the livestock structure (as opposed to, e.g., a recitation of “at least one milking parlor positioned on the floor”). Additionally, Examiner notes that Magee is mostly silent as to the exact purpose of the enclosure 12, merely mentioning 
Examiner additionally notes that Applicant did not argue the rejections of claims 207-210 on the merits, and therefore the rejections are maintained as detailed hereinabove, there being no deficiencies in the application of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADY W FRAZIER/Examiner, Art Unit 3647